Name: Commission Regulation (EC) No 2213/94 of 12 September 1994 amending Regulation (EC) No 2162/94 to increase to 682 000 tonnes the quantity of barley held by the United Kingdom intervention agency and covered by a standing invitation to tender for export and repealing Regulations (EC) No 995/94 and (EC) No 997/94
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 238/12 Official Journal of the European Communities 13 . 9 . 94 COMMISSION REGULATION (EC) No 2213/94 of 12 September 1994 amending Regulation (EC) No 2162/94 to increase to 682 000 tonnes the quantity of barley held by the United Kingdom intervention agency and covered by a standing invitation to tender for export and repealing Regulations (EC) No 995/94 and (EC) No 997/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, ties in store ; whereas Annex I to Regulation (EC) No 2162/94 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 5 thereof, HAS ADOPTED THIS REGULATION : Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the sale of cereals held by intervention agencies (3), as amended by Regulation (EC) No 120/94 (4), Article 1 In Regulation (EC) No 2162/94 : 1 . Article 1 is replaced by the following : 'Article 1 The United Kingdom intervention agency may, under the conditions laid down in Regulation (EEC) No 2131 /93, open a standing invitation to tender for the export to third countries of 682 000 tonnes of barley held by it.' ; 2. Article 2 is replaced by the following : Article 2 The regions in which the 682 000 tonnes of barley is stored shall be as set out in Annex 1 .' ; 3 . Annex I is replaced by Annex I of the present Regula ­ tion . Whereas Commission Regulation (EC) No 2162/94 of 2 September 1994 (^ opens a standing invitation to tender for the export of 300 000 tonnes of barley held by the United Kingdom intervention agency ; whereas in a note of 1 September 1994, the United Kingdom informed the Commission of the intention of its intervention agency to increase by 382 000 tonnes the quantity covered by the standing invitation to tender for export ; whereas that increase is equivalent to the quantities covered by invita ­ tions to tender under Commission Regulations (EC) No 995/94 C5) and (EC) No 997/94 Q, as last amended by Regulation (EC) No 1 689/94 (8); whereas the detailed rules laid down in Regulation (EC) No 2162/94 should apply to the latter ; whereas, as a consequence, the total quantity of barley held by the United Kingdom interven ­ tion agency and covered by the standing invitation to tender for export should be increased to 682 000 tonnes and Regulations (EC) No 995/94 and (EC) No 997/94 should be repealed ; Article 2 Regulations (EC) No 995/94 and (EC) No 997/94 are hereby repealed. Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ (') OJ No L 181 , 1 . 7. 1992, p. 21 . O OJ No L 197, 30 . 7. 1994, p. 1 . (3) OJ No L 191 , 31 . 7. 1993, p. 76. O OJ No L 21 , 26 . 1 . 1994, p. 1 . O OJ No L 230, 3 . 9. 1994, p. 3 . O OJ No L 111 , 30. 4. 1994, p. 57. O OJ No L 111 , 30. 4. 1994, p. 63. (8) OJ No L 179, 13 . 7. 1994, p. 2. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 13 . 9 . 94 Official Journal of the European Communities No L 238/13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 September 1994. For the Commission Rene STEICHEN Member of the Commission 13 . 9. 94No L 238/ 14 Official Journal of the European Communities ANNEX I (tonnes) Place of storage Quantity England 332 000 (') Scotland 350 000 (2) (') Of which 1 57 000 tonnes is to be taken from the stores determined by the United Kingdom intervention agency under Commission Regula ­ tion (EC) No 995/94 (see OJ No L 111 , 30. 4. 1994, p. 57). (2) Of which 225 000 tonnes is to be taken from the stores determined by the United Kingdom intervention agency under Commission Regula ­ tion (EC) No 997/94 (see OJ No L 111 , 30. 4. 1994, p. 63). ANNEX II Standing invitation to tender for the export of 682 000 tonnes of barley held by the United Kingdom intervention agency (Regulation (EC) No 2213/94) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases (+) or reductions (") (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers. ANNEX III The only numbers to use to call Brussels are (DG VI-C-1):  telex : 22037 AGREC B, 22070 AGREC B (Greek alphabet),  telefax : 295 01 32, 296 10 97, 295 25 15. 13. 9. 94 Official Journal of the European Communities No L 238/15 ANNEX IV Communication of refusal of lots under the standing invitation to tender for die export of 682 000 tonnes of barley held by the United Kingdom intervention agency Article 6 (1 ) of Regulation (EC) No 2213/94  Name of successful tenderer :  Date of award of contract :  Date of refusal of lot by successful tenderer : Lot No Quantity in tonnes Address of silo Reason for refusal to take over  Specific weight (kg/hi)  % sprouted grains  % miscellaneous impurities (Schwarzbesatz)  % of matter which is not barley of unimpaired quality  Other